DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/21 has been entered.
Claims 1, 2, and 8 are amended.

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks filed 4/23/21 are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US 8,345,425) in view of Arai (US 2016/0204488).
Regarding claim 8, Toyoda teaches a device temperature controller configured to control a temperature of at least one temperature control target device, the device temperature controller comprising:

a condenser (320) disposed above the heat absorber (Fig. 1) to condense the working fluid which has been evaporated into gas at the heat absorber;
a gas passage portion (331) that guides the working fluid which has been evaporated into gas at the heat absorber to the condenser; and a liquid passage portion (332) that guides the working fluid which has been condensed into liquid at the condenser to the heat absorber, wherein
a cross-section area of at least a part of the liquid passage portion is smaller than a passage cross-sectional area of the gas passage portion (see Fig. 1),
the liquid passage portion and the gas passage portion are not in contact with each other (see Fig. 1), and
the liquid passage portion is located outside of the gas passage portion (see Fig. 1).

Toyoda does not teach that the temperature control target device includes a battery pack for a vehicle.
Arai teaches that it is old and well-known to utilize heat pipes (10) to absorb heat at their evaporator ends (30) from a battery (1) mounted in a vehicle (Para. [0090]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Toyoda to vehicle battery cooling operations, as taught by Arai, in order to provide a compact means for the known problem of cooling vehicle batteries.


 Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/                Primary Examiner, Art Unit 3763